CHRISTIAN, J.
The offense is murder; the punishment, confinement in the penitentiary for 15 years.
It is made known to us by proper affidavit that after perfecting this appeal appellant escaped from the custody of the sheriff. By reason of such escape, this court no longer has jurisdiction. Articles 824 and 825, C. C. P. The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.